     Case 2:21-cv-00640-MCE-DMC Document 48 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    BOBBY WARREN, et al.,                              No. 2:21-CV-0640-MCE-DMC
12                       Plaintiff,
13            v.                                         ORDER
14    CITY OF CHICO, et al.,
15                       Defendants.
16

17                  Plaintiff Michael Samuelson, who is proceeding with retained counsel, brings this

18   civil action. Pending before the Court is Plaintiff’s motion for leave to proceed in forma pauperis

19   (ECF No. 5). Plaintiff has submitted the affidavit required by 28 U.S.C. § 1915(a) showing that

20   Plaintiff is unable to prepay fees and costs or give security therefor.

21                  Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for leave to

22   proceed in forma pauperis (ECF No. 5) is GRANTED.

23

24   Dated: April 15, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
